Let me begin by extending my 
warmest congratulations to Mr. John William Ashe on 
his election as President of the General Assembly at 
its sixty-eighth session. His election to that esteemed 
office is a fitting tribute to the personal and diplomatic 
qualities that he has exhibited over the years.

Throughout the world, peace and development have 
remained dominant themes of our times. People all over 
the world have been raising their voices in favour of 
peace, development and cooperation, and against war, 
poverty and confrontation. Here at the United Nations 
we all acknowledge that peace, security, development 
and human rights are the pillars of the United Nations 
system and the cornerstones of our collective well-
being.

In that regard, the theme for this session, “The 
post-2015 development agenda: setting the stage”, is 
quite pertinent and timely, as it gives fresh impetus to 
our understanding that achieving the internationally 
agreed development goals, including the Millennium 
Development Goals (MDGs), and mapping the way 
forward beyond 2015 requires our collective efforts. 
The United Nations, as the centre for international 
cooperation, should lead in promoting the envisaged 
development.

Thirteen years ago, our global efforts were 
mobilized behind the Millennium Development Goals. 
We now have less than 1,000 days in which to meet 
those targets. Our review and stocktaking exercise 
reveals that, while there have been some significant 
achievements, there are still gaps and unevenness in the 
attainment of the Goals. 

In the case of Zimbabwe, we have made progress 
towards achieving universal access to primary education 
and combating HIV/AIDS, malaria and tuberculosis. 
However, some of the Goals are off track owing to 
lack of capacity — mainly financial capacity — and 
in some areas progress has stalled, including in those 
areas relating to the eradication of poverty and hunger, 
child mortality, universal access to maternal and 
reproductive health, environmental sustainability and 
access to potable water and sanitation. As a country, 
we are committed to undertaking coordinated efforts to 
accelerate progress to complete the unfinished business 
of the MDGs in the remaining period leading up to 2015. 
Any goals that have not been achieved by then should 
be integrated into the post-2015 development agenda.

Zimbabwe fully shares and supports the emerging 
consensus that eradicating poverty in all its dimensions 
should be the overarching goal of our post-2015 
agenda. Eradicating poverty by 2030 may be an 
ambitious goal, but it is attainable if we mobilize our 
collective efforts. Building on the foundation of the 
MDGs, the post-2015 agenda should go beyond the 
social development agenda of the MDGs and achieve 
structural transformation in our economies that delivers 
inclusive and sustainable growth. We expect a shift 
that will bring about industrialization, decent jobs and 
qualitative change to the lives of our citizens. We are 
determined to modernize our infrastructure and ensure 
access to sustainable energy for all, food security and 
nutrition. However, we recognize that we cannot do that 
in isolation from other partners.

In the same vein, we also support calls to prioritize 
gender equality, the health-related MDGs, education 
and environmental sustainability in the post-2015 
development agenda, among other issues. Those are 
critical matters in our quest to achieve sustainable 
development for all our people.

The lofty objectives of the Charter of the United 
Nations in the economic arena will remain unfulfilled 



unless all Member States join in efforts, genuinely 
and seriously, to address challenges that developing 
countries face in their pursuit of development, 
including meeting the MDGs. It is therefore imperative 
that our discussions address what has so far been the 
weakest link, namely, the means of implementation. It 
must be understood that, in addition to national efforts, 
substantial international support and an enabling 
international economic environment are essential if the 
MDGs are to be achieved by 2015, especially in Africa. 
It is therefore important to fulfil the commitments 
made to support Africa in various international forums. 
The United Nations should track the fulfilment of those 
commitments.

Zimbabwe supports the reform of the United 
Nations to strengthen its central role in promoting 
multilateralism and to be effective in tackling current 
and future global challenges. We are convinced that 
reform would strengthen the Organization’s capacity 
to fully promote and implement the purposes and 
principles of the Charter and improve its democratic 
decision-making.

In that regard, the reforms in the economic 
and social actions of the United Nations remain of 
fundamental importance to us. Our firm belief in 
multilateral cooperation means that we place a premium 
in the ability of the United Nations system to deliver 
efficient development cooperation. The democratic 
transformation of the architecture of the international 
financial system is essential, as is a root-and-branch 
reform of the international trading system. The terms 
of trade have hugely burdened developing countries for 
too long.

Zimbabwe supports the ongoing efforts to 
revitalize the General Assembly, which is the most 
representative organ of the United Nations. We believe 
that the Assembly should take the lead in setting the 
global agenda and restore its primacy, which has over 
the years been encroached upon by other organs. We 
cannot accept situations whereby the Security Council is 
increasingly encroaching upon issues that traditionally 
fall within the General Assembly’s purview and 
competence, including in the area of norm-setting. 
Recent events have revealed that the formal decisions of 
the Security Council have provided camouflage to neo-
imperialist forces of aggression seeking to militarily 
intervene in smaller countries in order to effect regime 
change and acquire complete control of their wealth. 
That was the case in Libya, where, in the name of 
protecting civilians, NATO forces were deployed with 
an undeclared mission to eliminate Al-Qadhafi and his 
family. A similar campaign was undertaken in Iraq by 
the Bush and Blair forces under the guise of eradicating 
weapons of mass destruction, which Saddam Hussein 
never possessed.

We appreciate the central role that the United 
Nations should play in furthering multilateralism in 
preference to unilateralism. In that regard, we applaud 
the consultations and negotiations on the eventual 
destruction of the chemical weapons in Syria. My 
country expresses its gratitude and appreciation to 
Russia and China for their principled stand on Syria. 
We hope and trust that the Syrian people will soon sit 
in dialogue to discuss peace and desirable political 
reforms. Those Western countries in pursuit of 
hegemony as they pretend to be advocates of democracy 
must be resisted.

For Africa, the reform of the Security Council 
is especially long overdue. The anachronistic and 
unrepresentative character of the Council must be 
redressed. For how long should Africa continue to be 
denied the right to play a pivotal role in the Security 
Council as it decides measures on conflicts within 
the borders of that very continent? The Security 
Council needs to be more representative, democratic, 
transparent, accountable and accessible to the wider 
membership for its decisions to have greater legitimacy. 
Africa’s case for the correction of the glaring historical 
injustice of being unrepresented in the permanent 
category and underrepresented in the non-permanent 
category has been made through the clear, fair and well 
articulated Ezulwini Consensus. Zimbabwe remains 
steadfast in its support of the Ezulwini Consensus, 
which is, in fact, a demand.

Zimbabwe strongly condemns the use of unilateral 
economic sanctions as a foreign policy tool to effect 
regime change. The illegal economic sanctions imposed 
on Zimbabwe by the United States and the European 
Union violate fundamental principles of the Charter 
of the United Nations on State sovereignty and the 
non-interference in the domestic affairs of a sovereign 
State. Moreover, those illegal sanctions continue to 
inflict economic deprivation and human suffering on all 
Zimbabweans. In the eyes of our people, the sanctions 
constitute a form of hostility and violence against them 
for the simple crime of undertaking the land reform 
programme by which land was put in the hands of the 
then majority landless Zimbabweans. Our small and 



peaceful country is threatened daily by covetous and 
bigoted big Powers whose hunger for domination and 
control over other nations and their resources knows 
no bounds.

Shame, shame, shame, we say to the United 
States of America. Shame, shame, shame, we say to 
Britain and its allies, who have continued to impose 
illegal sanctions on our people. Zimbabwe is for 
Zimbabweans; so are its ample resources. I ask those 
countries to please remove their illegal and iniquitous 
sanctions from my peaceful nation. If those sanctions 
were intended to effect regime change, well, the results 
of the recent national elections have clearly shown them 
that they cannot achieve their agenda.

We are preached to daily by the West on the 
virtues of democracy and freedom, which they do not 
entirely espouse. Zimbabwe took up arms precisely 
to achieve freedom and democracy. There was none 
during colonialism, and it was British colonialism, for 
that matter. Yet we have been punished by the United 
States through the odious Zimbabwe Democracy and 
Economic Recovery Act, which it enacted in 2001 to 
effect regime change in our country. Now that malicious 
intent to continue with the relentless persecution of our 
small, peaceful country has shown itself again, through 
the rejection by the United States of the recent and 
absolutely democratic and fair results of our general 
elections of 31 July, even as they were applauded by the 
African Union and all our regional organizations. 

It appears that when the United States and its allies 
speak of democracy and freedom they do so in relative 
terms. Zimbabwe, however, refuses to accept that those 
Western detractors have the right to define democracy 
and freedom for it. We made the greatest sacrifice and 
paid the ultimate price for freedom and independence 
in Zimbabwe, and we remain determined never to 
relinquish our sovereignty, as at the same time we 
remain masters of our destiny. As we have repeatedly 
and loudly said and asserted, Zimbabwe will never be 
a colony again.
